Citation Nr: 0809616	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  00-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 2004, the veteran testified during a videoconference 
Board hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

This case returns to the Board following remands to the RO in 
July 2004 and April 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are low back 
syndrome with degenerative changes, currently rated as 20 
percent disabling; left knee posterior horn meniscus tear 
with intersubstance degeneration, currently rated as 20 
percent disabling; right knee retropatellar pain syndrome, 
currently rated as 10 percent disabling; and status post 
simple mastectomy, currently rated as noncompensable; the 
combined disability rating is 50 percent.
 
2.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for TDIU, and these disabilities alone are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2002 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of his claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in August 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA treatment records, and Social Security 
Administration (SSA) records.  The veteran submitted 
additional records and written statements, and was provided 
an opportunity to set forth contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in February 1998, May 1999, September 2000, and 
May 2004.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at   
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38   
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2007).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-  
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities consist of low 
back syndrome with degenerative changes, currently rated as 
20 percent disabling (effective January 5, 2000); left knee 
posterior horn meniscus tear with intersubstance 
degeneration, currently rated as 20 percent disabling 
(effective January 5, 2000); right knee retropatellar pain 
syndrome, currently rated as 10 percent disabling (effective 
January 12, 1998); and status post simple mastectomy, 
currently rated as noncompensable (effective January 12, 
1998).  The veteran's combined disability rating is 50 
percent.  Hence, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a). 

However, as indicated above, a total rating, on an extra-
schedular basis, may be granted, in exceptional cases (and 
pursuant to specifically prescribed procedures), when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If 
such is shown, then the case would be referred to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50 percent combined disability rating. Van 
Hoose v. Brown, 4 Vet. App..361 (1993).  The fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough as a schedular rating provides recognition of 
such.  Id.  Rather, the veteran need only be capable of 
performing the physical and mental acts required by 
employment. Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2007).

The veteran does not assert and the evidence does not show 
that his service-connected status post mastectomy has any 
impact on his ability to work.  The veteran contends that he 
is entitled to a TDIU rating as a result of his service-
connected low back and bilateral knee disabilities.  He feels 
that the pain associated with these service-connected 
disabilities renders him unemployable.  A review of the 
veteran's work history reveals that he was employed as: a 
computer operator from June 1989 to November 1992; a computer 
data entry specialist from October 1992 to April 1994, from 
November 1995 to December 1995, and from August 1994 to 
September 1994; a transcription assistant from May 1994 to 
July 1994; a security officer from December 1995 to June 
1996; a telemarketer from October 1996 to May 1997; a medical 
claims processor in November 1997; a customer service 
representative in December 1997; a warehouse maintenance 
worker from February 1998 to March 1998; a machine operator 
from March 1998 to July 1998; and a "clean-up" worker at a 
lumber mill from July 1998 to October 1998.  He specified at 
his February 2000 SSA hearing that his clean-up worker 
responsibilities involved operating a forklift, and that he 
quit the position after injuring his knee and decided he had 
to stop "pushing" his body.  However, in his October 1998 
SSA Disability Report, he indicated that he was terminated 
from his last job because it was determined he did not 
perform to company's standards during his 3-month 
probationary period.   

The veteran has been unemployed since October 1998.  Although 
his April 1999 claim application indicated he applied to 
three clerical jobs in November 1998, there is no indication 
that the veteran has been actively seeking employment since 
then.  The veteran's testimony suggests that he is currently 
unwilling to even consider working again.

With respect to the veteran's educational background, the 
record shows that the he is a high school graduate with 
vocational certification in autobody repair and refinishing.  
He graduated from military administrative school and later 
earned a college-level certificate in microcomputer database 
programming.  He attended two years of junior college, where 
he majored in computer information services and minored in 
business administration.  

The veteran applied for Social Security Administration (SSA) 
Disability Insurance Benefits and Supplemental Security 
Income payments in October 1998.  His claim was initially 
denied in January 1999, although this decision was remanded 
by the SSA Appeals Counsel in January 2004.  His application 
for SSA benefits was reconsidered in March 2005, and the 
Administrative Law Judge again denied the application for SSA 
disability benefits, finding that the veteran's degenerative 
disc disease of the cervical and lumbar spine and 
degenerative joint disease of the knees did not prevent him 
from performing his past relevant work as a data entry 
operator, cashier/clerk, and computer operator.   

There are several medical records associated with the claims 
file that are relevant to the veteran's level of disability 
and ability to work.  Examination reports by the veteran's 
private nurse practitioner dated in November 1999 and 
December 1999 indicated that the veteran's exertional level 
was limited to "sedentary work," meaning that he could lift 
10 pounds maximum and perform light work consisting of 
sitting with a certain amount of walking and standing.  
However, examination reports by the same nurse practitioner 
dated in 2000 indicated that the veteran's exertional level 
was "severely limited," meaning that he was unable to lift 
at least two pounds or unable to stand or walk.  The Board 
notes that the SSA afforded the reports of the private nurse 
little probative value because his conclusions and opinions 
were not supported by the objective medical evidence of 
record.  

The veteran underwent a VA joints examination in September 
2000, where he complained of low back and knee pain, which he 
claimed was worsening and aggravated by use.  The examiner 
noted that the veteran repeatedly stated that he was unable 
to work at any job due to his back and knee pain.  However, 
the examiner found that the veteran's subjective complaints 
regarding pain were disproportionate to the objective data 
obtained by X-ray, and concluded that it was likely that the 
veteran could be employed in some capacity that allowed him 
to change positions frequently and did not require lifting or 
other significant physical involvement.  

Finally, the veteran was afforded a general VA examination in 
July 2004.  The examiner concluded that pain had the major 
functional impact on the veteran's low back and bilateral 
knee conditions.  He further noted that the veteran's 
functional impairment of the lumbar spine was moderately 
severe, while the functional impact of the bilateral knees 
was moderate.  With respect to the impact of these 
disabilities on the veteran's ability to engage in 
substantially gainful employment, the examiner noted that the 
veteran only gave a vague history of whether he had pursued 
job retraining through the VA Vocational Rehabilitation 
Program.  He opined that the veteran would not tolerate long 
periods of sitting, but felt there was perhaps some work he 
could do in which he could change positions as frequently as 
he wanted.  

In the instant case, the determinative issue remains whether 
the veteran is able to secure or follow a substantially 
gainful occupation.  There is no indication in the record 
that the veteran is unable to secure or follow a 
substantially gainful occupation.  In fact, the record is 
replete with evidence indicating that the veteran is fully 
capable of obtaining and following a substantially gainful 
occupation.  Although the veteran's service-connected back 
and knee disorders may prevent him from performing his past 
positions as a security officer or forklift operator, the 
evidence tends to support a finding that the veteran is 
capable of obtaining and following various sedentary 
occupations.  For many years, the veteran has worked in 
positions related to computer data entry.  He has no 
difficulty with most of the duties associated with this 
position.  At his SSA and Board videoconference hearings, the 
veteran testified that he experienced trouble with his neck 
and lower back while typing if he sat too long and that he 
managed his pain with medication, including hydrocodone.  
While this one aspect of his employment causes some 
discomfort, the vocational expert at the veteran's February 
2000 SSA hearing indicated that the veteran would be able to 
perform any of his past sedentary work, to include 
telemarketer, medical transcriptionist, clerk/typist, and 
computer data entry specialist.  The vocational expert 
further asserted that most sedentary kinds of work afford an 
opportunity to sit and stand, which the veteran indicated he 
needs to do to alleviate his pain.

The evidence, including various VA examination reports, SSA 
records, and private medical records, fails to show that the 
veteran is unable to secure or follow a substantially gainful 
occupation.  The mere fact that the veteran subjectively says 
that he is unable to work due to pain cannot be used as the 
basis to support an award of a TDIU rating.  As previously 
mentioned, the determinative issue is whether there is 
objective evidence showing that the veteran is unable to 
secure or follow a substantially gainful occupation.  In the 
instant case, no probative objective evidence to this effect 
has been submitted.

The Board has considered the private examination reports by 
the veteran's nurse practitioner dated in 2000 which indicate 
that his exertional level was "severely limited," meaning 
that he was unable to lift at least two pounds or unable to 
stand or walk.  The Board affords little probative value to 
these reports because they are not consistent with the 
subsequent or contemporary objective evidence of record.  For 
instance, at the veteran's February 2000 SSA hearing, which 
was conducted during the same time period as these 
examinations, the veteran testified that he could sit and 
stand for thirty minute intervals and was able to lift 20 
pounds.  The veteran further testified that he was able to 
walk and drive a car.  In addition, subsequent examination 
reports conducted by the VA do not reveal an inability to 
lift at least two pounds or an inability to stand or walk.  
To the contrary, these reports indicated that the veteran 
could be employed at a job where he was able to change his 
position as frequently as he wanted in order to alleviate his 
back and knee pain.  

The Board finds that while the veteran may have problems 
performing a job which would require him to stand or sit for 
long periods of time, there is no evidence showing he is 
prevented from engaging in all forms of substantially gainful 
employment.  In this regard, the Board finds there are a 
number of sedentary jobs for which he could perform given his 
work experience and educational background.  Such a finding 
is supported by the vocational expert's testimony at the 
veteran's February 2000 SSA hearing as well as the opinion of 
examining VA physicians in September 2000 and July 2004.

The Board concludes that, despite some limitations imposed by 
service-connected back and knee disabilities, the veteran is 
fully cable of performing the physical and mental acts 
required for gainful employment.  His high school degree, two 
years of junior college with a focus in computer information 
systems and business administration, and years of employment 
in a variety of areas (including telemarketer, medical 
transcriptionist, clerk/typist, and computer data entry 
specialist) provide ample experience which could be used in a 
number of positions.  Thus, under the circumstances of the 
instant case, there is nothing in the record which takes the 
veteran's case outside of the norm of similarly situated 
veterans with a similar disability rating.  Consequently, the 
Board determines that the weight of the evidence demonstrates 
that the veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 



	(CONTINUED ON NEXT PAGE)


not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert  v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a total disability rating on the basis of TDIU 
due to service-connected disabilities is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


